NOTE: This disposition is nonprecedential.


 United States Court of Appeals
     for the Federal Circuit
              ______________________

    HONEYWELL INTERNATIONAL INC.,
HONEYWELL INTELLECTUAL PROPERTIES INC.,
            Plaintiffs-Appellees

                         v.

  NOKIA CORPORATION, NOKIA, INC., SEIKO
   EPSON CORPORATION, ARGUS, TOSHIBA
 AMERICA, INC., ALL AROUND CO. LTD., BOE-
    HYDIS TECHNOLOGY CO. LTD., PICVUE
          ELECTRONICS LIMITED,
                 Defendants

                         v.

 FUJIFILM CORPORATION, FUJIFILM NORTH
AMERICA CORPORATION (FORMERLY KNOWN
         AS FUJIFILM U.S.A., INC.),
            Defendants-Appellants

SAMSUNG SDI CO. LTD., SAMSUNG SDI AMERICA
                   INC.,
            Defendants-Appellants
           ______________________

               2012-1373, 2012-1374
              ______________________
2     HONEYWELL INTERNATIONAL INC.   v. NOKIA CORPORATION



    Appeals from the United States District Court for the
District of Delaware in Nos. 04-CV-1337, 04-CV-1338, 04-
CV-1536, 05-CV-0874, Chief Judge Leonard P. Stark.
                 ______________________

              Decided: September 11, 2015
                ______________________

    MARTIN RICHARD LUECK, Robins, Kaplan, Miller &
Ciresi, LLP, Minneapolis, MN, argued for plaintiffs-
appellees. Also represented by MATTHEW L. WOODS,
STACIE ELIZABETH OBERTS, PETER N. SURDO.

    MATTHEW SIEGAL, Stroock & Stroock & Lavan LLP,
New York, NY, argued for defendants-appellants Fujifilm
Corporation, Fujifilm North America Corporation. Also
represented by IAN DIBERNARDO, LAWRENCE ROSENTHAL.

    STEPHEN S. KORNICZKY, Sheppard, Mullin, Richter &
Hampton LLP, San Diego, CA, argued for defendants-
appellants Samsung SDI Co. Ltd., Samsung SDI America
Inc. Also represented by MICHAEL MURPHY, MARTIN
BADER; EDWARD V. ANDERSON, Palo Alto, CA.
                 ______________________

    Before PROST, Chief Judge, NEWMAN and WALLACH,
                     Circuit Judges.
PROST, Chief Judge.
    Honeywell International Inc. and Honeywell Intellec-
tual Properties Inc. (“Honeywell”) filed suit against nu-
merous defendants in October 2004 for infringement of
U.S. Patent No. 5,280,371 (“’371 patent”). On summary
judgment, Judge Farnan, of the United States District
Court for the District of Delaware ruled from the bench
that the ’371 patent was invalid for violation of the on-
sale bar. Honeywell Int’l Inc. v. Nikon Corp., 672 F. Supp.
2d 638, 640 (D. Del. 2009). This court affirmed Judge
HONEYWELL INTERNATIONAL INC.   v. NOKIA CORPORATION       3



Farnan’s decision per curiam in February 2011. Honey-
well Int’l, Inc. v. Nokia Corp., 400 F. App’x 557 (Fed. Cir.
2010). After this court affirmed Judge Farnan’s decision,
the defendants filed Fees Motions under 35 U.S.C. § 285.
On March 30, 2012, Judge Stark denied defendants’ Fees
Motions. Honeywell Int’l Inc. v. Nokia Corp., 2014 WL
2568041 (D. Del. May 30, 2014) (public version). The
defendants each timely filed a Notice of Appeal.
    During the pendency of this appeal, in a pair of deci-
sions, the Supreme Court set aside our prior precedent
under § 285. See Highmark Inc. v. Allcare Health Mgmt.
Sys., 134 S. Ct. 1744 (2014); Octane Fitness, LLC v. ICON
Health & Fitness, Inc., 134 S. Ct. 1749 (2014). “In those
cases, the Court (i) rejected our precedent under § 285
that required both a showing of subjective bad faith and
objective baselessness to find a case exceptional, (ii)
lowered the burden of proof for proving a case exceptional,
and (iii) changed the standard of review on appeal.”
Checkpoint Sys. v. All-Tag Sec. S.A., 572 F. App’x 988, 989
(Fed. Cir. 2014).
    As the district court applied our prior precedent under
§ 285, we vacate the district court’s decision on this issue
and remand for further consideration of whether the case
should be deemed exceptional under 35 U.S.C. § 285, in
light of the Supreme Court’s guidance from Highmark
and Octane Fitness.
             VACATED AND REMANDED
                          COSTS
   Each party shall bear its own costs.